

116 HR 8710 IH: Veterans Community Care Fairness Act
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8710IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Higgins of New York (for himself, Mr. Rose of New York, Mr. Panetta, Ms. Wild, Ms. Jackson Lee, Mr. Cohen, Mr. Case, Mr. San Nicolas, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authorization period for emergency treatment in non-Department of Veterans Affairs medical facilities under the Veterans Community Care Program.1.Short titleThis Act may be cited as the “Veterans Community Care Fairness Act”.2.Authorization period for emergency treatment in non-Department of Veterans Affairs medical facilitiesSection 1703(a)(3) of title 38, United States Code, is amended—(1)by striking A covered veteran and inserting (A) Subject to subparagraph (B), a covered veteran; and(2)by adding at the end the following new subparagraph:(B)In the case of an emergency which existed at the time of admission of a covered veteran to a health care provider and as a condition of authorization under subparagraph (A), the Secretary shall require that, during the 30-day period following such admission, the covered veteran (or an individual acting on behalf of the covered veteran) submit to the Secretary notification of the care or services received by the veteran during such admission..